--------------------------------------------------------------------------------

EXHIBIT 10.79
 
FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of June 23, 2011, by and among CYTORI THERAPEUTICS, INC.,
a Delaware corporation (“Borrower”), OXFORD FINANCE LLC (as successor in
interest to Oxford Finance Corporation) (“Oxford”), as a Lender (as defined
below), the other Lenders party hereto and GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation, in its capacities as agent (the “Agent”) and a Lender.


W I T N E S S E T H:


WHEREAS, Borrower, the lenders signatory thereto from time to time (each a
“Lender” and, collectively, the “Lenders”) and Agent are parties to that certain
Amended and Restated Loan and Security Agreement, dated as of June 11, 2010 (as
amended, supplemented, replaced and otherwise modified from time to time, the
“Loan Agreement”; capitalized terms used herein have the meanings given to them
in the Loan Agreement except as otherwise expressly defined herein), pursuant to
which Lenders and Agent have agreed to provide to Borrower certain loans in
accordance with the terms and conditions thereof;


WHEREAS, Borrower, Lenders and Agent desire to amend certain provisions of the
Loan Agreement as provided herein and subject to the terms and conditions set
forth herein;


NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Agent hereby
agree as follows:


1.             AMENDMENTS TO LOAN AGREEMENT. Subject to the terms and conditions
of this Amendment, including, without limitation, Section 3 of this Amendment,
the Loan Agreement is hereby amended as of the First Amendment Effective Date
(as defined below) as follows:
 
(a)           Section 10.1, Assignment, of the Loan Agreement is hereby amended
by deleting such section in its entirety and by inserting, in lieu thereof, the
following:
 
“10.1           Assignment.
 
(a)           Subject to the terms of this Section 10.1, each Lender shall have
the right to sell, transfer or assign, at any time or times, all or a portion of
its rights and obligations hereunder and under the other Debt Documents, its
Commitment, its Term Loan or any portion thereof or interest therein, including
any Lender’s rights, title, interests, remedies, powers or duties thereunder,
provided, however, that any such sale, transfer or assignment shall: (i) except
in the case of a sale, transfer or assignment to a Qualified Assignee (as
defined below), require the prior written consent of Agent and the Required
Lenders (which consent shall not be unreasonably withheld, conditioned or
delayed); (ii) require the execution of an assignment agreement in form and
substance reasonably satisfactory to, and acknowledged by, Agent (an “Assignment
Agreement”); (iii) be conditioned on such assignee Lender representing to the
assigning Lender and Agent that it is purchasing the applicable Commitment
and/or Term Loan to be assigned to it for its own account, for investment
purposes and not with a view to the distribution thereof; (iv) be in an
aggregate amount of not less than $1,000,000, unless such assignment is made to
an existing Lender or an affiliate of an existing Lender or is of the assignor’s
(together with its affiliates’) entire interest of the Term Loan or is made with
the prior written consent of Agent; and (v) include a payment to Agent of an
assignment fee of $3,500 (unless otherwise agreed by Agent).  In the case of an
assignment by a Lender under this Section 10.1(a), the assignee shall have, to
the extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder.  The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitment and Term Loan, as
applicable, or assigned portion thereof from and after the date of such
assignment.  Borrower hereby acknowledges and agrees that any assignment shall
give rise to a direct obligation of Borrower to the assignee and that the
assignee shall be considered to be a “Lender”.  In the event any Lender assigns
or otherwise transfers all or any part of the Commitments and Obligations, upon
the assignee’s or the assignor’s request, Agent shall request that Borrower
execute new Notes in exchange for the Notes, if any, being assigned.  Agent may
amend Schedule A to this Agreement to reflect assignments made in accordance
with this Section.
 
 
 

--------------------------------------------------------------------------------

 
 
As used herein, “Qualified Assignee” means (a) any Lender and any affiliate of
any Lender and (b) any commercial bank, savings and loan association or savings
bank or any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses, including insurance companies, mutual funds, lease financing
companies and commercial finance companies, in each case, which has a rating of
BBB or higher from S&P and a rating of Baa2 or higher from Moody's at the date
that it becomes a Lender, and in each case of clauses (a) and (b), which,
through its applicable lending office, is capable of lending to Borrower without
the imposition of any withholding or similar taxes; provided that (i) no person
proposed to become a Lender after the Closing Date and  determined by Agent to
be acting in the capacity of a vulture fund or distressed debt purchaser shall
be a Qualified Assignee, (ii) no person or Affiliate of such person proposed to
become a Lender after the Closing Date and that holds any subordinated debt or
stock issued by any Loan Party or its Affiliates shall be a Qualified Assignee
and (iii) no person proposed to become a Lender after the Closing Date and that
is a direct business competitor of a Loan Party shall be a Qualified Assignee so
long as no Default or Event of Default exists at the time of the proposed
assignment.
 
(b)           In addition to the other rights provided in this Section 10.1,
each Lender may, without notice to or consent from Agent or any Loan Party, sell
participations to one or more persons or entities in or to all or a portion of
its rights under the Debt Documents (including all of its rights with respect to
the Term Loans); provided, however, that, whether as a result of any term of any
Debt Document or of such participation, (i) no such participant shall have a
commitment, or be deemed to have made an offer to commit, to make any Term Loan
hereunder, and, no such participant shall be liable for any obligation of such
Lender hereunder and which Lender shall remain expressly liable for all
obligations of such Lender hereunder (in being expressly acknowledged and agreed
that such Lender shall remain primarily liable for the obligations of such
Lender hereunder regardless of any such participation), (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Agent and other Lenders towards such Lender, under any Debt Document shall
remain unchanged and each other party hereto shall continue to deal solely with
such Lender, which shall remain the holder of the Obligations and which Lender
shall remain expressly liable for all obligations of such Lender hereunder (in
being expressly acknowledged and agreed that such Lender shall remain primarily
liable for the obligations of such Lender hereunder regardless of any such
participation), and in no case shall a participant have the right to enforce any
of the terms of any Debt Document, and (iii) the consent of such participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Debt Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Debt Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (ii), (iii) and (viii) of subsection
10.8(c) hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           In addition to the other rights provided in this Section 10.1,
each Lender may, with prior written notice to the Agent, sell, transfer or
assign to a Securitization Entity (and such Securitization Entity may, with
prior written notice to the Agent, sell, transfer or assign to another
Securitization Entity), at any time or times, all or a portion of its rights
hereunder and under the other Debt Documents, its Term Loans or any portion
thereof or interest therein; provided, however, that, (i) no such Securitization
Entity shall have a commitment, or be deemed to have made an offer to commit, to
make any Term Loan hereunder, and none shall be liable for any obligation of
such Lender hereunder, (ii) such Lender’s obligations (including, without
limitation, indemnity and funding obligations) under the Debt Documents shall
remain unchanged, and (iii) the other parties hereto shall continue to deal
solely with such Lender as servicer of the Securitization Entity until such time
as such other parties receive a written notice from the Securitization Entity
indicating that another person or entity will act as servicer for the
Securitization Entity (at which time such other parties hereto shall be entitled
to deal solely with such subsequent servicer) and such other parties hereto
shall be fully entitled to rely on such written notice and shall have no
liability for relying on such notice or for taking any action or omitting to
take any action in reliance upon such notice.
 
As used herein, “Securitization Entity” means a special purpose funding vehicle
that is a direct or indirect subsidiary of a Lender that is created solely for
the purpose of such Lender obtaining funding secured by assets including all or
any part of such Lender’s interests in this Agreement or any other Debt
Document, or selling ownership interests therein, and that engages in no
material activities other than in connection with the financing or
securitization of loans or financial assets.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           In addition to the other rights provided in this Section 10.1,
each Lender and each Securitization Entity may grant a security interest in, or
otherwise assign as collateral, all or a portion of its rights hereunder and
under the other Debt Documents, its Term Loans or any portion thereof or
interest therein, whether now owned or hereafter acquired (including rights to
payments of principal or interest on the Term Loans), to (i) any federal reserve
bank (pursuant to Regulation A of the Federal Reserve Board), without notice to
the Agent or (ii) any holder of, or agent or trustee for the benefit of the
holders of, such Lender’s or Securitization Entity’s debt obligations or equity
securities by written notice to the Agent; provided, however, that (x) no such
holder, agent or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (a) above), shall be entitled to any rights of such
Lender or Securitization Entity hereunder and no such Lender or Securitization
Entity shall be relieved of any of its obligations hereunder, and (y) such grant
or assignment shall not affect, and the Lender shall remain expressly liable
for, all obligations of such Lender hereunder (it being expressly acknowledged
and agreed that such Lender shall remain primarily liable for the obligations of
such Lender hereunder regardless of any such grant or assignment).”
 
(b)           Section 10.8, Entire Agreement; Amendments, Waivers, of the Loan
Agreement is hereby amended by deleting subsections (b) and (c) in their
entirety and by inserting, in lieu thereof, the following subsections (b) and
(c), respectively:
 
“(b)           No amendment, modification, termination or waiver of any
provision of this Agreement or any other Debt Document, or any consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Agent, Borrower and Lenders having more than
(x) 60% of the aggregate Commitments of all Lenders or (y) if such Commitments
have expired or been terminated, 60% of the aggregate outstanding principal
amount of the Term Loan (the “Requisite Lenders”); provided, however, that so
long as a party that is a Lender hereunder on the Closing Date does not assign
any portion of its Commitment or Term Loan (other than an assignment to any
affiliate of such Lender), the “Requisite Lenders” shall include such
Lender.  Except as set forth in clause (c) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders.”
 
“(c)           No amendment, modification, termination or waiver of any
provision of this Agreement or any other Debt Document shall, unless in writing
and signed by Borrower, Agent and each Lender directly affected thereby: (i)
increase or decrease any Commitment of any Lender or increase or decrease the
Total Commitment (which shall be deemed to affect all Lenders), (ii) reduce the
principal of or rate of interest on any Obligation or the amount of any fees
payable hereunder (other than waiving the imposition of the Default Rate), (iii)
postpone the date fixed for or waive any payment of principal of or interest on
the Term Loan, or any fees hereunder, (iv) release all or substantially all of
the Collateral, or consent to a transfer of all or substantially all of the
Intellectual Property, in each case, except as otherwise expressly permitted in
the Debt Documents (which shall be deemed to affect all Lenders), (v)
subordinate the Lien on all or substantially all of the Collateral granted in
favor of the Agent securing the Obligations (which shall be deemed to affect all
Lenders), (vi) release a Loan Party from, or consent to a Loan Party’s
assignment or delegation of, such Loan Party’s obligations hereunder and under
the other Debt Documents or any Guarantor from its guaranty of the Obligations
(which shall be deemed to affect all Lenders), (vii) amend, modify, terminate or
waive Section 8.4, 9.7 or 10.8(b) or (c) or (viii) amend or modify the
definition of “Requisite Lenders”.”
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Section 10.8, Entire Agreement; Amendments, Waivers, of the Loan
Agreement is hereby further amended by deleting subsection (e) in its entirety
and by inserting, in lieu thereof, the following subsection (e):
 
“(e)           Each Lender hereby consents to the release by Agent of any Lien
held by the Agent for the benefit of itself and the Lenders in any or all of the
Collateral to secure the Obligations upon (i) the occurrence of any Permitted
Disposition pursuant to Section 7.3 and (ii) the termination of the Commitments
and the payment and satisfaction in full of the Obligations.”
 
2.            COSTS AND EXPENSES.  Notwithstanding Section 10.5 of the Loan
Agreement, Oxford Finance, LLC absolutely and unconditionally agrees to
reimburse Agent and Borrower for all reasonable fees, costs and expenses
incurred by Agent and Borrower in connection with this Amendment or otherwise
related to the Debt Documents or the transactions contemplated hereby and
thereby, including, without limitation, reasonable legal fees and costs (and
without duplication, the allocated cost of in-house legal counsel), professional
and consultant fees, recording fees, search fees and filing fees.
 
3.            CONDITIONS TO EFFECTIVENESS.  This Amendment shall become
effective as of the date (the  “First Amendment Effective Date”) upon which
Agent shall notify Borrower in writing that each of the conditions specified
below have been satisfied as determined in Agent’s sole discretion:
 
(a)           Agent shall have received one or more counterparts of this
Amendment, duly executed, completed and delivered by Agent, each Lender and each
Loan Party;
 
(b)           After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing;
 
(c)           Agent and Borrower shall have received payment of all unpaid fees
and expenses described in Section 2 hereof; and
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Agent shall have received all other documents and instruments as
Agent or any Lender may reasonably deem necessary or appropriate to effectuate
the intent and purpose of this Amendment.
 
4.            NO OTHER AMENDMENTS.
 
(a)           Except for the amendments set forth in Section 1 of this
Amendment, the Loan Agreement and the other Debt Documents shall remain
unchanged and in full force and effect.  Nothing in this Amendment is intended,
or shall be construed, to constitute a novation or an accord and satisfaction of
any Loan Party’s Obligations under or in connection with the Loan Agreement and
any other Debt Document or to modify, affect or impair the perfection or
continuity of Agent’s security interest in, (on behalf of itself and Lenders)
security titles to or other liens on any Collateral for the Obligations.
 
5.            REPRESENTATIONS AND WARRANTIES.  Each Loan Party hereby represents
and warrants to Lenders as follows:
 
(a)           Representations and Warranties.  Each Loan Party hereby represents
and warrants that, after giving effect to this Amendment, each of such Loan
Party’s representations and warranties contained in the Debt Documents is true
and correct in all material respects on and as of the date hereof, except for
any representation and warranty that relates by its terms only to a specified
date (in which case, it shall be true in all material respects on and as of such
date).
 
(b)           Binding Effect of Documents.  This Amendment and the other Debt
Documents have been duly executed and delivered to Agent and Lenders by such
Loan Party and are in full force and effect, as modified hereby.
 
(c)           No Conflict, Etc.  Except as described in the note to Item 8 in
Section D on Schedule B to the Loan Agreement, the execution, delivery and
performance of this Amendment by such Loan Party will not violate any law, rule,
regulation or order or contractual obligation or organizational document of such
Loan Party and will not result in, or require, the creation or imposition of any
lien, claim or encumbrance of any kind on any of its properties or revenues.
 
6.            ADVICE OF COUNSEL.  Each of the parties represents to each other
party hereto that it has discussed this Amendment with its counsel.
 
7.            SEVERABILITY OF PROVISIONS.  In case any provision of or
obligation under this Amendment shall be invalid, illegal or unenforceable in
any applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.
 
8.            COUNTERPARTS.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument.  Delivery of
an executed signature page of this Amendment by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
9.            GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.
 
10.          ENTIRE AGREEMENT.  The Loan Agreement and the other Debt Documents
as and when amended through this Amendment embodies the entire agreement between
the parties hereto relating to the subject matter thereof and supersedes all
prior agreements, representations and understandings, if any, relating to the
subject matter thereof.
 
11.          NO STRICT CONSTRUCTION, ETC.  The parties hereto have participated
jointly in the negotiation and drafting of this Amendment.  In the event an
ambiguity or question of intent or interpretation arises, this Amendment shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Amendment.  Time is of the essence for this
Amendment.
 
[Signature Page to Follow]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Loan and Security Agreement to be duly executed and
delivered as of the day and year specified at the beginning hereof.
 
 

 
BORROWER:
            CYTORI THERAPEUTICS, INC.                  
 
By:  
/s/ Marc H. Hedrick     Name:   Marc H. Hedrick     Title:    President        
            AGENT AND LENDERS:           GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and Lender               By:   /s/ R. Hanes Whiteley     Name:   R.
Hanes Whiteley     Title:    Duly Authorized Signatory                 OXFORD
FINANCE LLC (as successor in interest to Oxford Finance Corporation), as Lender
              By:  /s/ John G. Henderson     Name:  John G. Henderson     Title:
 Vice President & General Counsel                 SILICON VALLEY BANK, as Lender
                By: /s/ R. Michael White     Name:    R. Michael White     
Title:
 SRM  

 



--------------------------------------------------------------------------------